United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rancho Cucamonga, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-15
Issued: April 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2012 appellant, through her attorney, filed a timely appeal from an
August 31, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
finding that she did not establish a recurrence of disability. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant was disabled from November 7, 2011 to June 26, 2012
causally related to her accepted employment injury.
FACTUAL HISTORY
On March 14, 1997 appellant, then a 33-year-old rural route carrier, filed an occupational
disease claim alleging that she sustained right shoulder inflammation and spasms and cervical
1

5 U.S.C. § 8101 et seq.

osteoarthritis causally related to factors of her federal employment. She stopped work on
March 6, 1997. OWCP accepted the claim for right shoulder tendinitis, cervical arthritis at C3-4,
C4-5 and C5-6 and right carpal tunnel syndrome. It paid appellant compensation for total
disability.
Appellant returned to modified employment on October 14, 1998 for six hours per day.
In a decision dated January 1, 1999, OWCP reduced her compensation to zero based on its
finding that her actual earnings as a part-time modified rural letter carrier effective October 14,
1998 fairly and reasonably represented her wage-earning capacity. It found that appellant
worked part time at the time of her employment injury.
On November 9, 2011 Dr. Scott Goldman, a Board-certified surgeon, diagnosed a large
herniated disc on the right with right radiculopathy, a history of carpal tunnel syndrome and
status repair of a right rotator cuff tear.2 He found that appellant was unable to work from
November 7 to 13, 2011 and could resume work on November 14, 2011 with no lifting, pushing
or pulling over five pounds. On November 18, 2011 Dr. Goldman provided the same diagnoses
and noted that she was off work.
In a form report dated November 22, 2011, Dr. Goldman diagnosed a multilevel
herniated disc with radiculopathy on the right and status post right rotator cuff repair. He
checked “yes” that the condition was caused or aggravated by employment. Dr. Goldman found
that appellant was totally disabled from November 18, 2011 through February 18, 2012 and
partially disabled from June 21, 2010 through November 7, 2011.
On December 5, 2011 appellant filed a claim for compensation beginning November 15
through 25, 2011.
In an initial evaluation dated December 6, 2011, Dr. James I. Rho, a Board-certified
anesthesiologist, discussed appellant’s history of neck pain and headaches for the past 14 years
due to a work injury caused by repetitive motion. He noted that a physician found her unable to
work after a “recent reevaluation.” Dr. Rho diagnosed cervical spondylosis without myelopathy,
degenerative cervical intervertebral disc, cervicalgia, cervicocranial syndrome, brachial
neuritis/radiculitis and unspecified myalgia and myositis. He provided a pain management
program.
On December 22, 2011 OWCP requested that appellant submit additional factual and
medical information in support of her claim for disability, including a reasoned opinion
regarding why her employment-related condition worsened such that she could no longer
performed her modified work.

2

In a report dated October 3, 2011, Dr. Goldman discussed appellant’s history of a 1997 employment injury and
her current complaints of neck pain radiating through the right arm. He diagnosed a cervical disc bulge with right
radiculopathy, status post rotator cuff tear of the right shoulder and recurring symptoms of carpal tunnel syndrome
post right release. Dr. Goldman requested authorization for diagnostic studies. An October 27, 2011 magnetic
resonance imaging scan study of the cervical spine revealed disc herniations at C5-6 and C2-3 and a disc protrusion
at C4-5. An electromyogram performed November 7, 2011 indicated moderate carpal tunnel syndrome on the right,
mild carpal tunnel syndrome on the left and mild to moderate right ulnar nerve entrapment at the right elbow.

2

In a report dated January 17, 2012, Dr. Goldman noted that he evaluated appellant on
November 18, 2011 for large disc herniations at five levels. He stated, “At that time, [appellant]
was experiencing increased pain and decreased range of motion with the neck, as well as
shooting-type pain and numbness in the upper extremities. Prior to then, she was working at
modified work with restrictions.” Dr. Goldman related that appellant was disabled from work
beginning November 18, 2011 due to her “large disc herniations in her neck and increased
radicular symptoms….”
By decision dated February 3, 2012, OWCP found that appellant had not established a
recurrence of disability beginning November 15, 2011 causally related to her accepted
employment injury. It noted that it had not accepted the claim for herniated cervical discs.
On February 13, 2012 appellant requested a telephone hearing before an OWCP hearing
representative.
In a report dated February 17, 2012, Dr. Goldman listed findings on examination and
diagnosed osteoarthritis of the cervical spine with multilevel discs bulges and right radiculopathy
and right shoulder tendinosis. He indicated that appellant was off work. Dr. Goldman submitted
similar progress reports dated March 22, April 20 and May 22, 2012. Dr. Goldman also
completed duty status reports on March 22, April 20 and May 22 2012. He diagnosed a right
shoulder and spine condition and checked “yes” that the condition corresponded to the history
given on the form. The form, however, contains no history of injury.
At the telephone hearing, held on June 15, 2012, appellant related that she was working
in a modified position in November 2011. She experienced pain in her neck and her physician
found that she should not work from November 7 to 13, 2011. When appellant returned to work
on November 14, 2011, her supervisor sent her home because there was no work within her
restrictions. She noted that at the time of her injury she worked eight or more hours per day but
was only given six hours of work after her injury because she was not a regular carrier.
On June 26, 2012 appellant returned to modified employment.3
By decision dated August 31, 2012, an OWCP hearing representative affirmed the
February 3, 2012 decision. She found that the medical evidence was insufficient to show that
appellant was unable to work beginning November 15, 2011 due to her accepted employment
injury. The hearing representative further determined that appellant had not established
modification of the previous loss of wage-earning capacity determination.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
3

In reports dated June 20 and July 18, 2012, Dr. Goldman diagnosed cervical spine osteoarthritis with
radiculopathy and multilevel disc bulges and status post right rotator cuff repair with tendinosis. He found that
appellant could perform modified employment lifting no more than five pounds.

3

establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.4
Once OWCP issues a formal decision on wage-earning capacity, the rating should be left
in place until the claimant requests resumption of compensation for total wage loss for more than
a limited period of disability, in which instance it will need to evaluate the request according to
the customary criteria for modifying a formal wage-earning capacity determination.5 When the
period of disability for which the claimant seeks compensation is limited or closed, however,
OWCP should adjudicate the claim as one of recurrence.6
ANALYSIS
OWCP accepted that appellant sustained right shoulder tendinitis, cervical arthritis at C3
through C6 and right carpal tunnel syndrome causally related to factors of her federal
employment. By decision dated January 1, 1999, it reduced her compensation based on its
finding that her actual earnings working six hours per day in a part-time position as a modified
rural letter carrier effective October 14, 1998 fairly and reasonably represented her wage-earning
capacity.
On December 5, 2011 appellant filed claims for compensation for disability beginning
November 15, 2011. She returned to work on June 26, 2012. Consequently, as appellant is
requesting compensation for total wage loss for a closed or limited period, her claim is properly
adjudicated here as one of recurrence rather than modification of the wage-earning capacity.7
Appellant has not alleged a change in the nature and extent of her light-duty job
requirements. Instead, she attributed her recurrence of disability to a change in the nature and
extent of her employment-related conditions. Appellant must provide medical evidence to
establish that she was disabled due to a worsening of her accepted work-related conditions of
right shoulder tendinitis, cervical arthritis at C3 through C6 and right carpal tunnel syndrome.8

4

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).
5

See Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

6

Id.; see L.G., Docket No. 10-1614 (issued May 12, 2011) (appellant claimed a recurrence of disability on
March 9, 2009 when the employing establishment withdrew her limited-duty assignment due to the National
Reassessment Process, but she returned to work around August 14, 2009; therefore, the period of disability for
which she sought compensation was limited or closed); S.H., Docket No. 07-755 (issued November 9, 2007);
Sandra D. Pruitt, 57 ECAB 126 (2005) (OWCP is not precluded from adjudicating a limited period of employmentrelated disability when a formal loss of wage-earning capacity determination has been issued).
7

Id.

8

See Jackie D. West, supra note 4.

4

In a report dated November 9, 2011, Dr. Goldman diagnosed a large herniated disc on the
right with right radiculopathy, a history of carpal tunnel syndrome and status repair of a right
rotator cuff tear. He advised that appellant was disabled from employment November 7 to 13,
2011 but could resume work November 14, 2011 with no lifting, pushing or pulling over five
pounds. On November 18, 2011 Dr. Goldman provided the same diagnoses and noted that she
was off work. He did not, however, address the cause of the diagnosed condition of a cervical
herniated disc with radiculopathy. Medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal
relationship.9
In a November 22, 2011 form report, Dr. Goldman diagnosed a multilevel herniated disc
with radiculopathy on the right and status post right rotator cuff repair. He checked “yes” that
the condition was caused or aggravated by employment and opined that appellant was totally
disabled from November 18, 2011 through February 18, 2012 and partially disabled from
June 21, 2010 through November 7, 2011. The Board has held, however, that when a
physician’s opinion on causal relationship consists only of checking “yes” to a form question,
without explanation or rationale, that opinion has little probative value and is insufficient to
establish a claim.10
On January 17, 2012, Dr. Goldman discussed his treatment of appellant on November 18,
2011 for large disc herniations at five levels. He noted that she was working modified duty but
experienced increased pain in her neck radiating into her upper extremities with decreased
motion. Dr. Goldman found that appellant was disabled beginning November 18, 2011 as a
result of her disc herniations and radiculopathy. Again, however, he did not address the cause of
the disc herniations or attribute them to her prior employment injury. As Dr. Goldman did not
discuss the cause of appellant’s condition, his report is of little probative value.11
In progress reports dated February through May 2012, Dr. Goldman provided findings on
examination and diagnosed osteoarthritis of the cervical spine with multilevel discs bulges and
right radiculopathy and right shoulder tendinosis. He noted that appellant was off work but did
not address causation. In duty status reports dated March through May 2012, Dr. Goldman
diagnosed a right shoulder and spinal condition and checked “yes” that the condition provided by
her corresponded to that on the form. The form, however, contains no history of injury. As
Dr. Goldman did not identify the cause of any disability, his reports are insufficient to meet
appellant’s burden of proof.
On December 6, 2011 Dr. Rho reviewed appellant’s history of headaches and neck pain
for 14 years after an employment injury. He diagnosed cervical spondylosis without
myelopathy, degenerative cervical intervertebral disc, cervicalgia, cervicocranial syndrome,
brachial neuritis/radiculitis and unspecified myalgia and myositis and noted that her attending
9

See Conrad Hightower, 54 ECAB 796 (2003).

10

Deborah L. Beatty, 54 ECAB 3234 (2003).

11

See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of little probative value on the issue of causal
relationship).

5

physician found that she was unable to work. Dr. Rho, however, did not address the cause of the
diagnosed conditions or independently find that appellant was disabled from her modified
employment.12 Consequently, his opinion is of little probative value.
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between her claimed condition and her
employment.13 She must submit evidence in which the physician reviews those factors of
employment identified by her as causing her condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explain how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.14 Appellant failed to submit such evidence and, therefore, failed
to discharge her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was disabled from
November 7, 2011 to June 26, 2012 causally related to her accepted employment injury.

12

Id.

13

D.E., 58 ECAB 448 (2007); George H. Clark, 56 ECAB 162 (2004); Patricia J. Glenn, 53 ECAB 159 (2001).

14

D.D., 57 ECAB 734 (2006); Robert Broome, 55 ECAB 339 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the August 31, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 2, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

